Citation Nr: 1106963	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides and/or the use of insect 
repellant in Vietnam.

3.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1965.  The Veteran served in Vietnam between June and December 
1965. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from January 2006 (back and skin) and January 2008 (PTSD) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. 

In his June 2007 substantive appeal, the Veteran requested a 
hearing before the Board.  In a July 2008 statement, the Veteran 
submitted written notification indicating that he no longer 
wished to appear at a hearing before the BVA.  Thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

I.  Increased Rating PTSD

A January 2008 rating decision denied an increased rating for the 
Veteran's service-connected PTSD. In a July 2008 statement, the 
Veteran indicated that he did not understand why his rating was 
not increased.  The Board considers this a valid NOD on this 
issue.  The evidence of record does not reflect that a statement 
of the case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 
in response to the NOD on this issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  

II.   Low Back Disorder

Service treatment records reflect that the Veteran sought 
treatment for a strain of the low back in February 1965 after he 
fell into a fox hole.  A September 1965 service treatment record 
reflects that the Veteran sought treatment for low back pain 
after lifting sand bags.  No further complaints were noted in 
service.  In fact, his December 1965 separation examination 
reflected a normal clinical evaluation of his spine 

Post-service records reflect that the Veteran sought treatment 
for an acute lumbar strain in May 1995 after falling 15 to 20 
feet from a ladder.  X-rays taken at that time reflected some 
loss of height at the thoracic spine T11 level; the treating 
physician indicated it was unclear if this was an acute or 
chronic fracture.  An X-ray of his lumbar spine at that time 
revealed no obvious fractures of the thoracic spine although some 
scoliosis was noted and some degenerative narrowing at the L1-2 
disc level.  An X-ray completed in February 1999 reflected an old 
compression fracture in the lower thoracic vertebral body.  
Current VA treatment records reflect complaints by the Veteran of 
low back pain.  See January 2007 VA treatment record. 

Given documentation of some treatment in service, and post-
service treatment for back pain, the Board finds that a remand 
for a VA examination of the claim of service connection for a low 
back disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).


III.  Skin Disorder

The Board notes that the Veteran's service treatment records do 
not reflect a diagnosis of a skin disorder.  A December 1965 
separation examination noted a normal clinical evaluation of his 
skin.  

Post-service treatment records indicate that in January 1998 the 
Veteran was treated for an excision of a lesion on his right 
temple.  The Board notes that the Veteran reported at a May 2005 
VA treatment record that he had undergone an excision in the same 
area in 1989.  Current treatment records reflect that the Veteran 
has been diagnosed with numerous skin disorders.  These include: 
irritated and inflamed seborrheic keratosis of the left forearm; 
basal cell carcinoma of the right forearm, glabella, right 
preauricular, left temple, mid forehead (inferior), mid forehead 
(superior), superior right neck, inferior right neck, right 
distal forearm, right proximal forearm, right temple, right 
retroauricular area, left arm, left neck, right upper back, and 
posterior neck; actinic keratosis involving the dorsal surface of 
each hand, and skin cancers of the face, arms and trunk; squamous 
cell carcinoma of the left ear, right temple, left chest and left 
cheek.  

The Veteran asserts that his skin disorders are the result of 
herbicide exposure in Vietnam.  He has alternatively argued that 
they are the result of exposure to mosquito repellent.  He 
indicated in a January 2007 statement that his face, neck, and 
both arms were soaked every night with repellent.  In a statement 
received in June 2007, the Veteran stated that while in Vietnam 
he had to soak his arms, face and neck in mosquito repellant to 
keep from being eaten up by mosquitoes.  He intimated that the 
skin condition had been chronic since this initial exposure.  He 
is competent to make such a claim.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer.").    

The Board finds that this assertion raises a medical question 
outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  As such, 
a VA examination is required to determine the etiology of the 
Veteran's current skin disorder.   

IV.  VA Treatment Records 

The claims file reflects that the Veteran has received medical 
treatment from the Knoxville Community Based Outpatient Clinic 
(CBOC); however, as the claims file only includes treatment 
records from that facility dated up to March 2007, any additional 
records should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

V.   Evidence Submitted Without Waiver

The Board notes that there are private treatment records in the 
claims file, specifically records submitted in August 2010 
pertaining to his skin disorder claim, which were not considered 
in the Veteran's February 2008 supplemental statement of the case 
(SSOC) on this issue.  As such, they are germane to this issue at 
hand.  No waiver of initial RO consideration is of record.  See 
38 C.F.R. §§ 19.31, 20.1304 (2010).  Indeed, the Board notes that 
the letter from the Veteran's representative, which was submitted 
with the evidence, is conspicuously absent any reference to a 
waiver.  Without a written waiver of initial RO consideration of 
the additional medical evidence, the Veteran's claim must be 
returned to the agency of original jurisdiction (AOJ) for 
readjudication.  See Disabled American Veterans v. Principi, 327 
F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO].




VI.  Social Security Records

The Board notes that records in the claims file indicate that the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did 
not require VA to obtain all medical records or all SSA 
disability records, only those that are relevant to the Veteran's 
claim.  The Court also stated that VA was not required to obtain 
records in every case in order to rule out their relevance.  
Rather, the standard is: as long as a reasonable possibility 
exists that the records are relevant to the veteran's claim, VA 
is required to assist the veteran in obtaining the identified 
records.  Information received by the RO in June 2005 shows that 
the Veteran is receipt of Supplemental Security Income (SSI) 
based on age and not Social Security Disability Income (SSDI).  
Moreover, the Veteran himself did not identify any SSA records 
that would be relevant to his claims.  The Board, therefore, 
concludes that the record does not establish a reasonable 
possibility that there are such records that are relevant to 
these claims.  As such, it is not necessary to Remand for these 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Knoxville CBOC beginning in March 
2007.  Any negative search result should 
be noted in the record. 

2.  Issue a statement of the case on the 
appeal initiated by the Veteran for an 
increased rating for PTSD.  The Veteran and 
his representative should be clearly 
advised of the need to file a substantive 
appeal if he wishes to complete an appeal 
from that determination.  

3.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his low back disorder and active 
duty service.  The examiner should 
identify any current chronic back 
disorder.  All necessary testing should be 
completed.  

The examiner is then asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that any current back 
disorder had its onset in service or is 
otherwise causally related to service.  
      
The examiner must discuss the February 
1965 and September 1965 service treatment 
records, the Veteran's assertions that he 
has suffered from a back disorder since 
service, the first documented diagnosis of 
a back disorder in May 1995 and additional 
X-rays taken in February 1999.  

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.  The claims file must be 
reviewed in conjunction with such the 
examination, and the examiner must indicate 
that such review occurred.  

4.  The Veteran should be afforded an 
appropriate VA examination to evaluate his 
skin disorder.  Any necessary testing 
should be conducted.  The claims file must 
be reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

a)	The examiner should render an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the Veteran's current skin 
cancer had its onset in service or within 
one year of service discharge.  

b)	The examiner should additionally indicate 
whether the Veteran is diagnosed with 
soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 

c)	If it is determined that the Veteran's 
skin disorder did not have its onset in 
service or within one year of service 
discharge, or that his disorder cannot be 
characterized by a diagnosis of soft-
tissue sarcoma, the examiner should state 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that his skin 
disorder is otherwise related to service, 
to include exposure to insect repellant 
and/or herbicides. 

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

5.  The RO should then readjudicate the 
claims, considering evidence added to the 
record after the February 2008 SSOC.  If 
any of the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

